Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 1 of 11 Page ID #:1



 1 HUESTON HENNIGAN LLP
   John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
   Douglas J. Dixon, State Bar No. 275389
 3 ddixon@hueston.com
   Michael A. Behrens, State Bar No. 284014
 4 mbehrens@hueston.com
   Derek R. Flores, State Bar No. 304499
 5 dflores@hueston.com
   620 Newport Center Drive, Suite 1300
 6 Newport Beach, CA 92660
   Telephone: (949) 229-8640
 7 Facsimile: (888) 775-0898
 8 SOUTHERN CALIFORNIA EDISON COMPANY
   Belynda B. Reck, State Bar No. 163561
 9 belynda.reck@sce.com
   Laura Meyerson, State Bar No. 186725
10 laura.meyerson@sce.com
   2244 Walnut Grove Avenue
11 Rosemead, CA 91770
   Telephone: (626) 302-6628
12
   Attorneys for Defendants
13 Southern California Edison Company and
   Edison International
14
15                             UNITED STATES DISTRICT COURT
16                            CENTRAL DISTRICT OF CALIFORNIA
17 CALIFORNIA AUTOMOBILE                          Case No.
   INSURANCE COMPANY; MERCURY
18 CASUALTY COMPANY; GUIDEONE
   MUTUAL INSURANCE COMPANY;                      DEFENDANTS SOUTHERN
19 GUIDEONE SPECIALTY MUTUAL                      CALIFORNIA EDISON COMPANY
   INSURANCE COMPANY; FLORISTS’                   AND EDISON INTERNATIONAL’S
20 MUTUAL INSURANCE COMPANY;                      NOTICE OF REMOVAL OF CIVIL
   AND UNIVERSAL NORTH AMERICA                    ACTION
21 INSURANCE COMPANY,
                                                  [28 U.S.C. SECTIONS 1441 and 1442]
22                   Plaintiffs,                  [Federal Question Jurisdiction; Federal
                                                  Officer Removal]
23             vs.
24 SOUTHERN CALIFORNIA EDISON
   COMPANY, EDISON
25 INTERNATIONAL, and DOES 1
   through 50, inclusive,
26
                Defendants.
27
28

                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 2 of 11 Page ID #:2



 1 TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2 RECORD:
 3             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. sections 1331, 1441, 1442,
 4 and 1446, Defendants Southern California Edison Company (“SCE”) and Edison
 5 International (“EIX”) (collectively, the “Edison Defendants”) hereby give notice of
 6 the removal of the action California Automobile Insurance Company, et al. v. Southern
 7 California Edison Company, et al., No. 21STCV18515, which is currently pending in
 8 the Superior Court of California, County of Los Angeles, to this United States District
 9 Court for the Central District of California, Western Division.
10             In support of removal, the Edison Defendants state as follows:
11             1.    On May 17, 2021, Plaintiffs California Automobile Insurance Company;
12 Mercury Casualty Company; Guideone Mutual Insurance Company; Guideone
13 Specialty Mutual Insurance Company; Florists’ Mutual Insurance Company; and
14 Universal North America Insurance Company (“Plaintiffs”) filed a Complaint in the
15 Superior Court of California, County of Los Angeles, Case No. 21STCV18515 (the
16 “State Court Action”). True and correct copies of the Summons, Complaint, and Civil
17 Case Cover Sheet-Addendum, are attached as Exhibits A-C.
18             2.    On May 20, 2021, the court in the State Court Action issued a minute
19 order deeming the case complex and reassigning it to a different department. A true
20 and correct copy of that minute order is attached as Exhibit D.
21             3.    No other process, pleadings, or orders have been served on the Edison
22 Defendants in the State Court Action.
23                           FEDERAL QUESTION JURISDICTION
24             4.    Removal of the State Court Action is proper under 28 U.S.C. § 1441(a)
25 because the district courts of the United States have original jurisdiction over this
26 action. As set forth below, this Court has original jurisdiction in this action pursuant
27 to 28 U.S.C. § 1331 because the Complaint asserts causes of action arising under
28
                                                 -1-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 3 of 11 Page ID #:3



 1 federal law—specifically, under the federal enclave doctrine.            (Compl. ¶¶ 3, 14
 2 (alleging that the Creek Fire ignited in the Angeles National Forest).)
 3             5.   Federal courts have “federal question jurisdiction” over claims that “arise
 4 on ‘federal enclaves.’” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th
 5 Cir. 2006). The federal enclave doctrine arises from Article I, Section 8, Clause 17 of
 6 the United States Constitution, which provides for “exclusive legislation in all Cases
 7 whatsoever . . . over all Places purchased by the Consent of the Legislature of the
 8 State” for the “Erection of Forts, Magazine, Arsenals, dock-Yards, and other needful
 9 Buildings.” Plaintiffs’ claims here satisfy federal question jurisdiction because they
10 allegedly arose on a federal enclave: the Angeles National Forest.
11             6.   Whether the United States has acquired jurisdiction over a federal enclave
12 is itself a “federal question.” Paul v. United States, 371 U.S. 245, 267 (1963) (citing
13 Silas Mason Co. v. Tax. Comm’n, 302 U.S. 186, 197 (1937)). For federal enclave
14 jurisdiction to exist, (1) the “United States must purchase land from a state for the
15 purpose of erecting forts, magazines, arsenals, dock-yards, or other needful buildings,”
16 (2) the “state legislature must consent to the jurisdiction of the federal government”;
17 and (3) “if the property was acquired after 1940, the federal government must”
18 affirmatively accept jurisdiction. See Wood v. Am. Crescent Elevator Corp., No. 11-
19 397, 2011 WL 1870218, at *2 (E.D. La. 2011) (citing Paul, 371 U.S. at 264); see also
20 United States v. Fields, 516 F.3d 923, 935 (10th Cir. 2008) (prior to 1940, “federal
21 acceptance of ceded jurisdiction was presumed absent an express refusal”). That a
22 state has concurrent jurisdiction over a federal enclave does not bar removal. See
23 Willis v. Craig, 555 F.2d 724, 726 n.4 (9th Cir. 1977) (“We have no quarrel with the
24 propriety of enclave jurisdiction in this case (if the facts support it), even though the
25 state courts may have concurrent jurisdiction.”).
26             7.   The Angeles National Forest satisfies all three prerequisites for federal
27 enclave status. First, the United States established the forest reservations that became
28 the Angeles National Forest by presidential proclamation between 1892 and 1903. The
                                                 -2-
                       EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 4 of 11 Page ID #:4



 1 United States established the Santa Barbara National Forest in 1903, see Declaration
 2 of Douglas J. Dixon in Support of the Edison Defendants’ Notice of Removal (“Dixon
 3 Decl.”), Ex. 1 (33 Stat. 2327 (Dec. 22, 1903)), the San Bernardino National Forest in
 4 1893, see Dixon Decl., Ex. 2 (35 Stat. 2159 (Feb. 25, 1893)), and the San Gabriel
 5 National Forest in 1892, see Dixon Decl., Ex. 3 (27 Stat. 1049 (Dec. 20, 1892)). The
 6 Angeles National Forest was established in 1908 by combining those three existing
 7 forests. (See Dixon Decl., Ex. 4 (E.O. 846 (July 1, 1908)).) And the United States’
 8 acquisition of the Angeles National Forest satisfies the requirements of Article I,
 9 Section 8, Clause 17. The Supreme Court has interpreted the phrase “other needful
10 buildings” as “embracing whatever structures are found to be necessary in the
11 performance of the functions of the federal government.” James v. Dravo Contracting
12 Co., 302 U.S. 134, 143 (1937). Courts have long recognized that federal forests can
13 constitute or contain “other needful buildings,” and indeed the United States Forest
14 Services has constructed many such buildings within the Angeles National Forest. See
15 Allison, 689 F.3d at 1235 (Federal “enclaves include numerous military bases, federal
16 facilities, and even some national forests and parks.”); United States v. Parker, 36 F.
17 Supp. 3d 550, 575 (W.D.N.C. 2014) (federal government had jurisdiction over
18 Nantahala National Forest under Enclave Clause); George Cameron Coggins and
19 Robert L. Glicksman, 1 Pub. Nat. Resources L. § 3:7 (2d ed.) (“‘Needful Buildings’
20 has been expanded to include most federal purposes, including locks and dams and
21 national parks and national forests.”).
22             8.   Second, the State of California consented to federal jurisdiction over the
23 Angeles National Forest. When the United States obtained the Angeles National
24 Forest, California’s then-active general cession statute provided that all cessions to the
25 United States conveyed federal “jurisdiction over such piece or parcel . . . ceded or
26 conveyed to the United States.” See Stats. 1891, ch. 181, §§ 1–2 (Mar. 31, 1891).
27 California’s consent to federal jurisdiction applied not just to land conveyed before
28 1891, but also prospectively to any “piece or parcel of land” that may be “hereaf[t]er
                                                -3-
                       EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 5 of 11 Page ID #:5



 1 ceded or conveyed to the United States.” Id. (emphasis added). For example, the
 2 Supreme Court has interpreted California’s “Act of March 31, 1891” as having
 3 conveyed jurisdiction to the United States with respect to parts of Yosemite National
 4 Park. See Collins v. Yosemite Park & Curry Co., 304 U.S. 518, 527 (1938).
 5             9.    Third, because the United States acquired the Angeles National Forest
 6 prior to 1940, its acceptance of jurisdiction is presumed. Before 1940, “federal
 7 acceptance of ceded jurisdiction was presumed absent an express refusal.” United
 8 States v. Fields, 516 F.3d 923, 935 (10th Cir. 2008) (citing Forth Leavenworth Ry. Co.
 9 v. Lowe, 114 U.S. 525, 528 (1885)); see also S.R.A., Inc. v. State of Minn., 327 U.S.
10 558, 563 (1946) (holding that the United States had acquired legislative jurisdiction,
11 because “at the time” Minnesota ceded land to the United States to build a post office,
12 federal acceptance of jurisdiction was “presumed,” even though the Court explicitly
13 noted that that presumption had been “superseded” by the precursor to section 3112).
14             10.   Although the Angeles National Forest is a national forest, 16 U.S.C.
15 section 480 does not foreclose federal jurisdiction. To begin, the terms of a cession
16 are determined by the laws in effect at the time of transfer. See, e.g., United States v.
17 Gabrion, 517 F.3d 839, 849 (6th Cir. 2008). Section 480 similarly does not limit the
18 United States’ ability to enter into cession agreements with states conveying legislative
19 jurisdiction over national forests; section 480 “means only that the mere establishment
20 of the forest does not alter the jurisdictional status of the land,” but “does not in any
21 way preclude state and federal governments from entering into a relationship of
22 concurrent jurisdiction.” United States v. Raffield, 82 F.3d 611, 613 (4th Cir. 1996).
23             11.   Plaintiffs themselves allege that their claims arose in the Angeles
24 National Forest. “In determining whether a claim arises on a federal enclave . . .
25 district courts have simply looked to see where all the ‘pertinent events’ took place.”
26 Rosseter v. Indus. Light & Magic, No. C 08-04545 WHA, 2009 WL 210452, at *2
27 (N.D. Cal. Jan. 27, 2009) (citing Steifel v. Bechtel Corp., 497 F. Supp. 2d 1138, 1148
28 (S.D. Cal. 2007)); see also Doe v. Camp Pendleton & Quantico Housing LLC, No. 20-
                                                -4-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 6 of 11 Page ID #:6



 1 cv-224-GPC-AHG, 2020 WL 1890576, at *6 (S.D. Cal. 2020) (claims arose on federal
 2 enclave when “pertinent alleged events took place on the Subject Property”). Here,
 3 both the alleged conduct and the alleged injuries occurred within the Angeles National
 4 Forest, and more specifically within the San Gabriel portion of the forest over which
 5 California ceded jurisdiction on or before December 20, 1892. Plaintiffs allege that
 6 the Creek Fire ignited in the Angeles National Forest. (Compl. ¶¶ 3, 14.) The
 7 established origin area for the fire falls within the lands established as the San Gabriel
 8 forest reservation in 1892. (See Dixon Decl., Exs. 3 (27 Stat. 1049), 5 (United States
 9 Forest Service Origin and Cause Report).) 1 Moreover, the Creek Fire burn area
10 substantially overlaps the Angeles National Forest, making it possible that some of
11 Plaintiffs’ insureds suffered damages within the Angeles National Forests’ boundaries.
12 (See Dixon Decl., Ex. 5 at 23.)
13                              FEDERAL OFFICER REMOVAL
14             12.   An entity acting under a federal officer’s directions may remove a state
15 court action if “(a) it is a ‘person’ within the meaning of the statute; (b) there is a causal
16 nexus between its actions, taken pursuant to a federal officer’s directions, and
17 plaintiff’s claims; and (c) it can assert a ‘colorable federal defense.’” Durham, 445
18 F.3d at 1251 (citation omitted); see also 28 U.S.C. § 1442.
19             13.   The Edison Defendants are persons within the meaning of the statute. See
20 Goncalves ex rel. Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237,
21 1244 (9th Cir. 2017) (“corporations are ‘persons’ under [section] 1442(a)(1).”).
22             14.   A causal nexus exists between Plaintiffs’ claims and the alleged Edison
23 Defendants’ actions taken pursuant to a federal officer’s directions. The “hurdle
24 erected by the causal connection requirement is quite low.” Id. (quoting Isaacson v.
25
26   The USFS Origin and Cause report identifies the origin area as falling within
     1
   Township 3 North, Range 14 West, Section 27. (See Dixon Decl., Ex. 5, at 1.) That
27 area also falls within the San Gabriel National Forest as granted to the United States
   in 1892. See Dixon Decl., Ex. 3 (27 Stat. 1049) (identifying portion of western border
28 of San Gabriel National Forest as the “surveyed and unsurveyed range line between
   Ranges fourteen (14) and fifteen (15) West” within “Township three (3) North”).)
                                                -5-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 7 of 11 Page ID #:7



 1 Dow Chem. Co., 517 F.3d 129, 135–36 (2d Cir. 2008)). A causal nexus exists
 2 whenever an entity is involved in any “effort to assist, or help carry out, the duties or
 3 tasks of the federal superior.” Watson v. Philip Morris Cos., 551 U.S. 142, 152 (2007).
 4             15.   Here, the United States Forest Service (“USFS”) special use permit LAR
 5 4030-11B authorizing the Edison Defendants to operate power lines within Angeles
 6 National Forest provides the requisite causal nexus.2 LAR 4030-11B requires the
 7 Edison Defendants to “comply with the regulations of the Department of Agriculture
 8 and all Federal, State, county, and municipal laws ordinances, or regulations which are
 9 applicable to the area or operations covered by this permit.” (See Dixon Decl., Ex. 6.)
10 The Edison Defendants must submit all “extensions” to USFS and cannot start
11 construction “until specifically approved in writing by the [USFS] District Ranger”
12 and states that USFS’s permission is required to “cut or destroy[ ] timber during
13 construction” and to remove “hazardous” trees. (See id.) The Edison Defendants are
14 also required to “protect the scenic and esthetic values of the right-of-way and the
15 adjacent land as far as possible consistent with the authorized use, during the
16 construction, operation, and maintenance of the facility.” (See id.)
17             16.   In addition to operating under significant federal direction, the Edison
18 Defendants’ operations in the Angeles National Forest include providing electricity to
19 USFS facilities within the forest.
20             17.   USFS regulations expand on those permit conditions, and include detailed
21 requirements relating to Plaintiffs’ allegations that the Edison Defendants failed to
22 upgrade or maintain its equipment. See generally 36 C.F.R. § 251.56. And, unlike
23 with private land where state law generally grants the Edison Defendants an easement
24 to conduct routine vegetation management, USFS regulations state that approval is
25
26
     LAR 4030-11B was extended by amendment several times and, pursuant to USFS’s
     2

27 requests, the Edison Defendants continued to operate under LAR 4030-11B after the
   Edison Defendants requested a renewal and until LAR 4030-11B was replaced in 2019
28 by the Southern California Edison Master Permit for Distribution on the Angeles
   National Forest. (See, e.g., Dixon Decl., Exs. 7, 8.)
                                                -6-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 8 of 11 Page ID #:8



 1 generally required before the Edison Defendants conduct non-emergency vegetation
 2 management on federal land. See id. § 251.56(h)(5)(viii)(A) (“Routine vegetation
 3 management must have prior written approval from the authorized officer . . .”).
 4 Detailed regulations and contractual requirements have been found to satisfy the causal
 5 nexus requirement for federal officer removal. See, e.g., Goncalves, 865 F.3d at 1245
 6 (insurer’s contractual obligation to federal agency to make “reasonable efforts” to
 7 pursue subrogation claims satisfied causal-nexus prong); see also Perez v.
 8 Consolidated Tribal Health Project, Inc., 2013 WL 1191242 (N.D. Cal. March 21,
 9 2013) (tribal health provider under contract to “provide general health services”
10 satisfied causal nexus).
11             18.   The Edison Defendants further have “colorable federal defense[s]” to
12 liability. Durham, 445 F.3d at 1251. At this stage, the Edison Defendants need not
13 “win [their] case before” having it removed, nor [do they] need to show even a “clearly
14 sustainable defense.” Willingham v. Morgan, 395 U.S. 402, 407 (1969). Instead, to
15 show a colorable federal defense, the Edison Defendants need only demonstrate that
16 their asserted defenses are “not without foundation and [are] made in good faith.”
17 Leite v. Crane Co., 868 F. Supp. 2d 1023, 1028 (D. Haw. 2012) (quoting Colorado v.
18 Symes, 286 U.S. 510, 519 (1932)).
19             19.   The Edison Defendants have a colorable federal defense under the United
20 States Constitution. Plaintiffs’ complaint asserts an inverse condemnation claim under
21 the California Constitution. (See Compl., ¶¶ 29–35.) The United States Constitution
22 protects the Edison Defendants’ due process rights and guards against uncompensated
23 takings of the Edison Defendants’ own property, and California decisions applying
24 inverse condemnation to private utilities without a showing of fault violate those
25 principles. See Eastern Enters. v. Apfel, 524 U.S. 498, 538 (1998) (plur. op.) (holding
26 that the government’s “allocation of liability to Eastern violates the Takings Clause”);
27 State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416–17 (2003) (“The Due
28 Process Clause of the Fourteenth Amendment prohibits the imposition of grossly
                                                -7-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 9 of 11 Page ID #:9



 1 excessive or arbitrary punishments on a tortfeasor.”); Ketchum v. State, 62 Cal. App.
 2 4th 957, 963 (1998) (government action violates due process when there is no “rational
 3 relationship between the State’s purposes” and the scope of liability).
 4             20.   For the purposes of preserving their arguments, the Edison Defendants
 5 additionally assert that they have a colorable federal defense that the government
 6 contractor defense applies. Ninth Circuit precedent currently limits the government
 7 contractor defense to military contractors. See Cabalce v. Thomas E. Blanchard &
 8 Assocs., Inc., 797 F.3d 720, 731 (9th Cir. 2015). Other circuits have disagreed. See,
 9 e.g., Carley v. Wheeled Coach, 991 F.2d 1117, 1124 (3d Cir. 1993) (“the government
10 contractor defense is available to manufacturers of nonmilitary products as a matter of
11 federal common law”); Burgess v. Colorado Serum Co., Inc., 772 F.2d 844, 846 (11th
12 Cir. 1985) (“it would be illogical to limit the availability of the defense solely to
13 ‘military’ contractors”); Bennett v. MIS Corp., 607 F.3d 1076, 1089 (6th Cir. 2010)
14 (siding with the Third and Eleventh Circuits in the context of federal officer removal).
15 The Edison Defendants recognize that the Court is bound to follow Cabalce and prior
16 Ninth Circuit decisions. But, if this case later proceeds before the Ninth Circuit or
17 Supreme Court, the Edison Defendants may request rehearing en banc or petition for
18 a writ of certiorari.
19             21.   To invoke that defense, a defendant must establish that: “(1) the United
20 States approved reasonably precise specifications; (2) the equipment conformed to
21 those specifications; and (3) the supplier warned the United States about the dangers
22 in the use of the equipment that were known to the supplier but not to the United
23 States.” Getz v. Boeing Co., 654 F.3d 852, 861 (9th Cir. 2011) (quoting Boyle v. United
24 Techs. Corp., 487 U.S. 500, 512 (1988)). Here, LAR 4030-11B contains precise
25 specifications that the Edison Defendants must (and did) follow to perform
26 maintenance on its equipment in the Angeles National Forest and that equipment
27 supplies electricity to USFS; the government was warned of the dangers because the
28 permit has provisions relating to fire risk. (See Dixon Decl., Ex. 6.)
                                                -8-
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 10 of 11 Page ID #:10



 1                                    REMOVAL IS TIMELY
 2             22.    Plaintiffs filed the State Court Action against the Edison Defendants on
 3 or about May 17, 2021. Plaintiffs have not served the Edison Defendants with a copy
 4 of the Complaint or a Summons. (Dixon Decl. ¶ 4.) This Notice of Removal is timely,
 5 because the Edison Defendants filed it prior to service. See 28 U.S.C. § 1446(b); see
 6 also, e.g., Novak v. Bank of New York Mellon Tr. Co., N.A., 783 F.3d 910, 914 (1st
 7 Cir. 2015) (collecting cases, and noting that “every” federal court to have considered
 8 the question “has concluded that formal service is not generally required before a
 9 defendant may file a notice of removal”); Loewen v. McDonnell, No. 19-cv-00467-
10 YGR, 2019 WL 2364413, at *7 (N.D. Cal. June 5, 2019) (same); Watanabe v.
11 Lankford, 684 F. Supp. 2d 1210, 1215 (D. Haw. 2010) (same).
12                            VENUE IS PROPER IN THIS COURT
13             23.    The U.S. District Court for the Central District of California, Western
14 Division, is the “district and division within which [the state court action] is pending,”
15 i.e., Los Angeles County, California. Thus, venue in this Court is proper under 28
16 U.S.C. § 1446(a).
17                   THE EDISON DEFENDANTS CONSENT TO REMOVAL
18             24.    The undersigned counsel represents SCE and EIX in this case and both
19 SCE and EIX consent to removal. The consent of the remaining unnamed Doe
20 Defendants is not required. See Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1213
21 (9th Cir. 1980) (unnamed defendants not required to join in removal petition).
22                      NOTICE TO PLAINTIFFS AND STATE COURT
23             25.    Pursuant to 28 U.S.C. § 1446(d), the Edison Defendants will promptly
24 serve upon Plaintiffs’ counsel of record and file with the Los Angeles County Superior
25 Court a true and correct copy of this Notice.
26             By removing this action to this Court, the Edison Defendants do not waive but
27 instead expressly preserves any and all arguments and defenses available to them.
28
                                                 -9-
                         EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
Case 2:21-cv-05895-MWF-E Document 1 Filed 07/21/21 Page 11 of 11 Page ID #:11



 1             WHEREFORE, the Edison Defendants respectfully remove this action from the
 2 Superior Court of the State of California, in and for the County of Los Angeles, to this
 3 Court pursuant to 28 U.S.C. § 1441(a).
 4
 5 Dated: July 21, 2021                      Respectfully submitted,
 6                                           HUESTON HENNIGAN LLP
 7
 8                                           By:
 9                                                 Douglas J. Dixon
                                                   Attorney for Defendants
10                                                 Southern California Edison Company
                                                   and Edison International
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 10 -
                        EDISON DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION
     6005749
